Motion GRANTED AND Order filed October 24, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00824-CV
                                   ____________

                   IN RE PDVSA SERVICES, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               165th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-51384

                                      ORDER

      On October 19, 2017, relator PDVSA Services, Inc. (PSI) filed a petition for
writ of mandamus asking this court to order the Honorable Ursula Hall, Judge of the
165th District Court, in Harris County, Texas, to, among other things, (1) rule on
any motions or pleas necessary for the court to rule on PSI’s motion to submit this
case to nonbinding arbitration; (2) rule on and grant PSI’s motion to submit this case

                                          1
to nonbinding arbitration; and (3) vacate her October 17, 2017 order granting the
Harris County Appraisal District’s motion to quash depositions and deny that
motion.

      Relator has also filed a motion for temporary stay asking this court to stay the
November 13, 2017 trial setting, all pretrial deadlines, and all pretrial hearings
pending a decision on its mandamus petition. See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the trial and the upcoming requirements stated in the trial court’s
“Order for Trial Setting and Pre-Trial Conference” dated February 23, 2017,
STAYED until a final decision by this court on relator’s petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests the Harris County Appraisal District, the real
party-in-interest, to file a response to the petition for writ of mandamus on or before
November 7, 2017. See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.




                                           2